Citation Nr: 0032742	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Service records included with the veteran's service medical 
records disclose that upon the veteran's release from active 
duty, he was assigned to a United States Army Reserve unit, 
the 377th MP Co, USAR Center, Cincinnati, Ohio.  The 
veteran's attorney alleges that the veteran was a member of a 
Reserves from the time of his discharge in July 1977 until 
February 10, 1980, and from June 8, 1982, until June 7, 1983.  
She maintains that the veteran's reenlistment into the Army 
Reserves in 1982 required a moral waiver because the veteran 
had a number of criminal charges and multiple unexcused 
absences during his second period of service in the Army 
Reserves.  The evidence currently of record includes no 
medical or personnel records pertaining to the veteran's 
service in the Reserves.  Although the veteran's attorney has 
requested the RO to obtain records pertaining to the 
veteran's service in the Reserves, there is no indication in 
the record that the RO attempted to obtain such records.

In addition, during an October 1998 hearing at the Cleveland, 
Ohio RO, the veteran indicated that he received treatment on 
a monthly basis at the VA Medical Center (VAMC) in 
Cincinnati, Ohio.  While records from this facility, dating 
from 1996-1997, have been associated with the claims folder, 
more recent treatment records have not.  In addition, the 
veteran reportedly is receiving disability benefits from the 
Social Security Administration (SSA) based on psychiatric 
disability, but neither the decision awarding such benefits 
nor the complete records upon which the award was based have 
been associated with the claims folder.

Finally, the Board notes that although the veteran was 
provided a VA psychiatric examination in July 1997 which 
disclosed the presence of schizophrenia, the examiner did not 
provide an opinion concerning the etiology of this disorder.

Based on the above, the Board finds that additional 
development is required prior to final determination of the 
issue on appeal.  Accordingly, the case is REMANDED to the RO 
for the following actions:

1.  After obtaining any additional 
information needed from the veteran or 
his attorney, the RO should take 
appropriate steps to obtain all available 
medical and personnel records pertaining 
to the veteran's service in the Army 
Reserves.  It should document its efforts 
to obtain such records and include any 
negative responses in the claims folder.

2.  The RO should also request the 
veteran to provide a copy of any 
pertinent service medical or personnel 
records in his possession.

3.  The RO should obtain verification of 
any dates of active duty for training 
served by the veteran.

4.  The RO should obtain a copy of the 
decision awarding the veteran SSA 
disability benefits and of the record 
upon which the award was based. 

5.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any medical care 
providers, private or VA, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization, the RO should attempt to 
obtain a copy of all indicated records 
which have not already been obtained.  In 
any case, the RO should obtain a copy of 
records pertaining to psychiatric 
treatment of the veteran at the VAMC in 
Cincinnati, Ohio since May 1997.

6.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his attorney and request them to 
provide a copy of such records.  

7.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the nature and etiology of any 
currently present acquired psychiatric 
disorder.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  If the veteran is found to 
have an acquired psychiatric disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder was present during 
active duty, was manifested within one 
year of the veteran's discharge from 
active duty in July 1977 or is 
etiologically related to the veteran 
active duty.  The rationale for all 
opinions expressed must also be provided.

8.  After the development requested above 
has been completed, the RO should 
undertake any other actions required to 
comply with the notification and duty to 
assist provisions of the VCAA.

9.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



